  Case 17-32479             Doc 39         Filed 08/20/19 Entered 08/20/19 11:21:41                               Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EDMOND E. PRYOR                                              ) Case No. 17 B 32479
                                                                 )
                                                   debtor        ) Chapter 13
                                                                 )
                                                                 ) Judge: JACQUELINE P COX



                                                    NOTICE OF MOTION



   EDMOND E. PRYOR                                                          DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
   3344 W. VAN BUREN #1ST FL
   CHICAGO, IL 60624

   Please take notice that on September 16, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion set
   forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on August 20,
   2019.



                                                                                    /s/ Tom Vaughn



                       TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER TAX
                                         RETURN TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 30, 2017 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on February 26, 2018, provided for tax returns to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                    Respectfully submitted,

                                                                                    /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
